Citation Nr: 1042209	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  04-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 
1978.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that declined to reopen the Veteran's previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.

In May 2007, the Veteran testified before a Veterans Law Judge 
who is no longer employed by the Board.  By correspondence dated 
in March 2010, the Veteran was informed that he had the right to 
have another hearing, but declined to have an additional hearing.  
38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704, 20.707, 20.717 (2010).

In a November 2007 decision, the Board reopened and denied the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims.  In a 
June 2009 Memorandum Decision, the Court set aside the Board's 
November 2007 decision and remanded the appeal to the Board for 
further development.

The issues of the propriety of the discontinuance of and 
eligibility for VA Vocational Rehabilitation services under the 
provisions of 38 U.S.C. Chapter 31, are addressed in a separate 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Court, in its June 2009 
Memorandum Decision, determined that there was not enough 
competent evidence of record to decide the Veteran's claims.  
Although the Board regrets the additional delay, further 
development is needed in order to comply with the Court's 
instructions.

The Veteran contends that he has tinnitus and bilateral hearing 
loss that are related to exposure to acoustic trauma during 
service.  Specifically, he contends that exposure to jet noise 
while serving as an aircraft mechanic caused injury to his ears.  
The service personnel records indicate an initial military 
occupational specialty (MOS) of jet engine mechanic.  A July 1972 
personnel action assigned a MOS of equipment technician.

The service treatment records are void of findings, complaints, 
symptoms, or diagnoses of bilateral hearing loss or tinnitus.  
Audiological testing conducted during a May 1978 separation 
examination was normal.

Post-service medical records include a February 1979 private 
examination of the Veteran's ears that was normal.

On VA examination in April 1979, the Veteran's ears were 
described as normal.  On VA ear, nose, and throat examination 
that month, the Veteran's ears were also found to be normal.

On VA examination in February 2001, the examiner opined that the 
conductive component of the Veteran's hearing loss cannot be 
attributed to any acoustic trauma and that the only portion of 
his hearing loss which could be attributed to acoustic trauma 
would be the sensorineural component.  However, in its June 2009 
Memorandum Decision, the Court determined that the examiner 
failed to provide an opinion as to whether the Veteran's 
sensorineural hearing loss "was more likely than not 
attributable to noise exposure during service."  Additionally, 
the examiner did not provide an opinion as to whether the 
Veteran's tinnitus is related to his service.

A June 2001 private otolaryngologist's report indicates a 
significant history for some noise exposure during service and 
reflects diagnoses of a history of bilateral chronic otitis and 
bilateral mixed hearing loss.  In December 2001, the Veteran 
indicated a history of in-service acoustic trauma from aircraft 
engines and ammunition during which hearing protection was worn 
only fifty percent of the time.  He was diagnosed with mild to 
severe mixed hearing loss.

Private medical records also include a November 2004 report that 
shows that the Veteran had some ringing in the ears and a history 
of noise exposure.  The physician opined that the Veteran had a 
high frequency nerve hearing loss in both ears that was 
consistent with his past noise exposure as an aircraft mechanic 
for fifteen years.

In May 2007, another physician opined that the Veteran's hearing 
loss is as likely as not a result of exposure to a high noise 
environment while on active duty with the United States Air 
Force.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Although the Veteran is competent to report the onset of 
bilateral hearing loss and tinnitus during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current bilateral hearing loss and 
tinnitus to his active service.  As any relationship remains 
unclear to the Board, the Board finds that a VA examination is 
necessary in order to fairly decide his claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examiner should 
specifically reconcile the opinion with the February 2001 VA 
opinion, November 2004 and May 2007 private opinions, and any 
other opinions of record and comment on the functional effects 
caused by the Veteran's bilateral hearing loss.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiology examination to 
determine the nature and etiology of any 
current bilateral hearing loss and tinnitus.  
The claims folder should be reviewed and that 
review should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile and discuss the opinion 
with all other opinions of record, including 
the February 2001 VA opinion, and November 
2004 and May 2007 private opinions.  All 
indicated studies should be performed.  The 
examiner should also fully describe the 
functional effects caused by the Veteran's 
bilateral hearing loss.  The rationale for 
all opinions should be provided.  
Specifically, the examiner should provide the 
following information:

(a)  Diagnose any current bilateral 
hearing loss or tinnitus.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hearing loss or tinnitus was 
incurred in or is due to or the result of 
the Veteran's service, including any in-
service acoustic trauma as a jet engine 
mechanic and equipment technician?  The 
examiner must consider the Veteran's 
statements and May 2007 testimony 
regarding the incurrence of bilateral 
hearing loss and tinnitus, in addition to 
his statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

2.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

